DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 6, 8, 9-11, 13, and 16 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection has been made necessitated by amendments.

Response to Amendment
With respect to 101 rejection, Applicant’s amendment has overcome each and every rejection. 
With respect to 112(b) rejection, Applicant’s amendment has overcome each and every rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device configured to correct a measured absolute pressure based on a determined atmospheric pressure” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the review of the instant specification, page 4, lines 11-20, the limitation has been interpreted as an additional pressure sensor arranged outside the heart and configured to measure atmospheric pressure and a processor with executable instructions configured to perform the claimed function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2015/0306290), hereinafter “Rosenberg”, in view of Reich et al. (US 2003/0045772), hereinafter “Reich”, and Kamen et al. (US 2010/0192686), hereinafter “Kamen”.
Re Claims 1, 6, 8, 9, and 16, Rosenberg discloses a control device for a heart pump comprising (abstract): 
a processor configured to determine a value for an end-diastolic filling pressure in a ventricle from a pressure profile comprising ventricle pressures sensed during a cardiac cycle, the end-diastolic filling pressure being a pressure in the ventricle at a transition point where diastole ends and systole starts (para. [0011] discloses left ventricular assist device (LVAD) including independent sensors for measuring at least one of ventricular pressure and volume of the left ventricle and an automatic control system using the volume and pressure information to adjust pump speed to minimize the likelihood of collapse; para. [0104], [0105], fig. 7 discloses determining EDV and EDP values.), 
wherein the processor is configured to determine a value characterizing the operating parameter of the pump, based on a target end-diastolic filling pressure value and the determined value for the end-diastolic filling pressure, wherein the operating parameter comprises a delivery rate of the pump, a pump speed, or an electric pump capacity, and wherein the processor is configured to control the heart pump using the determined value characterizing the operating parameter in order to control 
Rosenberg is silent regarding a memory device comprising a plurality of values for end-diastolic filling pressure, a plurality of corresponding values characterizing an operating parameter of the pump, and an association between the plurality of values for the end-diastolic filling pressure and the plurality of corresponding values characterizing the operating parameter of the pump, wherein the processor is configured to determine a value characterizing the operating parameter of the pump based on a difference between a target end-diastolic filling pressure value and the determined value for the end-diastolic filling pressure, from the association between the values for the end-diastolic filling pressures and the corresponding value characterizing the operating parameter, wherein the operating parameter comprises a delivery rate of the pump, a pump speed, or an electric pump capacity, and wherein the processor is configured to control the heart pump using the determined value characterizing the operating parameter in order to control the end-diastolic filling pressure. 
Rosenberg is also silent regarding the control device comprising a proportional controller. 
Rosenberg is silent regarding the memory device configured to store a plurality of ranges of the determined end-diastolic filling pressure, wherein each of the range is stored in association with a corresponding controller gain.

However, Reich discloses a blood pump including a pressure sensor and cooperating controller, where the controller adjusts speed of the pump in a closed loop control using feedback of the measured pressure (abstract). Reich teaches an integral proportional feedback control for maintaining the inlet pressure within the selected range (para. [0054]). Reich discloses that an integral proportional pump control algorithm uses as the control input the LVDFP as represented by the measured inlet pressure P1, preferably the corrected gauge pressure. The controller compares the measured inlet pressure to a setpoint and uses the difference as an error signal. The error signal is integrated with respect to time and multiplied by a suitable value K. In equation form, the basic control is: d/dt(Flow)=K*(inlet pressure−setpoint pressure); that is, the rate of change in flow pumped through the blood pump is calculated by multiplying K times the error (para. [0122], [0123], [0124], [0125]). The equation reads on the association between measured pressure and corresponding value characterizing the operating parameter. Reich discloses that a plurality of ranges of the measured inlet pressure, wherein each of the range is stored in association with a corresponding controller gain, wherein a non-linear relationship exists in the memory device between the values for the measured inlet pressure and the corresponding values characterizing the operating parameter of the pump (para. [0123], d/dt(Flow)=K*(inlet pressure−setpoint pressure); para. [0125]-[0127], K is a function of the error. K is larger when the error is smaller. In particular, K is larger when the error is less than zero. For example, there may be two values of K: K+ and K−. The positive value K+ is used when the error is positive and the negative value K− is used when the error is negative. K− should have a value smaller than K+. The effect of the higher value of K− is that the system reacts more quickly to low pressures in the ventricle to avoid the dangerous condition of suction and collapse of the ventricle. The effect of the lower value of K+ is that the system 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rosenberg, by adding a proportional controller to the control device and by storing in the memory device an association between the plurality of values for the end-diastolic filling pressure and the plurality of corresponding values characterizing the operating parameter of the pump and by storing in the memory device a plurality of ranges of the determined end-diastolic filling pressure, wherein each of the ranges is stored in association with a corresponding controller gain, wherein a non-linear relationship exists in the memory device between the values for the end-diastolic filling pressure and the corresponding values characterizing the operating parameter of the pump, wherein the processor is configured to determine a value characterizing the operating parameter of the pump based on a difference between a target end-diastolic filling pressure value and the determined value for the end-diastolic filling pressure, from the association between the values for the end-diastolic filling pressures and the corresponding value characterizing the operating parameter, wherein the operating parameter comprises a delivery rate of the pump, a pump speed, or an electric pump capacity, and wherein the processor is configured to control the heart pump using the determined value characterizing the operating parameter in order to control the end-diastolic filling pressure and wherein the operating parameter of the pump comprises the pump speed or the electric pump capacity, as taught by Reich, for the purpose of adjusting the pump speed to maintain the target end-diastolic filling pressure value by using a closed loop control feedback system (para. [0054]) and adjusting the pump speed in order to avoid collapse of the ventricle with rapid reduction in pumping rate when there’s low pressure in the ventricle and to prevent overshoot and stabilize the overall control algorithm with slower rate of increase when the pressure is too high in the ventricle (para. [0126], [0127]). 

However, Kamen discloses a blood treatment systems and methods and discloses that by applying a pressure differential along the dialyzer and measuring the flow rate of the dialyzer, the clearance of the dialyzer may then be correlated/determined or calculated, based on the pressure differential and the flow rate (para. [0460]). Kamen teaches that a look-up table may be used based on a known set of correlations or pre-programmed standards including a correlation table or mathematical relationship to determine clearance (para. [0460]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell, by configuring the memory device to store a plurality of values for end-diastolic filling pressure, a plurality of corresponding values characterizing an operating parameter of the pump, and an association between the plurality of values for the end-diastolic filling pressure and the plurality of corresponding values characterizing the operating parameter of the pump, using a look-up table, as taught by Kamen, for the purpose of storing a known set of correlations or pre-programmed standards including a correlation table or mathematical relationship to save processing time (para. [0460]). 
Re Claim 2, Rosenberg discloses that the control device is configured to be connected to an absolute pressure sensor configured to be arranged in a heart chamber or to another pressure-measuring device (para. [0096] discloses smart cannula measuring absolute pressure, abstract, para. [0011] discloses multiple independent sensors that measure pressure of heart chamber and connected to the LVAD)
Re Claim 3, Rosenberg further discloses a device configured to correct a measured absolute pressure based on a determined atmospheric pressure (para. [0034] discloses that LV pressure is measured relative to atmospheric pressure; para. [0096], barometric pressure will be measured externally and will be subtracted from the absolute pressure measure from the smart cannula.) 
Re Claim 10, Claim 10 is rejected under substantially the same basis as claim 1. 
Re Claims 11 and 13, Claims 11 and 13 are rejected under substantially the same basis as claims 1, 2, 6, and 8. 
Rosenberg further discloses using an echocardiographic measurement of an emptying of the left ventricle or of a delivery volume of the left ventricle (para. [0061], using echocardiographic measurement to measure end-diastolic and end-systolic admittance; para. [0104], a EDV set point range, will be determined for a given patient based on echocardiographic assessment of LV volume and the frequency of aortic valve opening). 
Rosenberg discloses a pressure profile comprising heart chamber pressures measured with an absolute pressure sensor during a cardiac cycle (para. [0024]  pressure sensors in an LVAD cannula tip for determination of ventricular pressure, ventricular volume, and ventricular wall location. Para. [0105]. [0106]. [0107], para. [0096]). 
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, March 9, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792